Title: To Thomas Jefferson from Benjamin Henry Latrobe, 28 April 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Wilmington, April 28h. 1805.
                  
                  On my return home,—for a few hours today,—to my family, I had the honor to receive both your letters of the 8th. & the 22d. April.—I feared that in the letter to which your first is an answer, I had exceeded the bounds of propriety, in my wish to go to the extent of my duty.—I beg to acknowledge with gratitude the manner in which you have received, & answered my letter.—I hope sincerely that the surmise against Mr Lenthall is unfounded. He is exceedingly disliked in the city, on account his unbending disposition, & may be misrepresented. The hint however will make me very watchful over him, & will be useful.—
                  I have been for the last three weeks entirely without assistance even of a Clerk at our Canal, otherwise the designs of the connecting building would have been forwarded before now. I have bestowed much labor upon them already, and find my self exceedingly puzzled how to determine the exact mode of accomodating the two ends of the wing between the Presidents house & the Treasury to each other so as to answer the object of each in the best manner.—I can now promise all the drawings & directions by 8th. of May but not sooner, if they are to be complete,—for on the 30th. April & the 3 or 4 following days our directors meet to wind up the accounts of the first Year, & I have still to prepare for them & afterwards to attend them, & am most unfortunately deprived of the assistance of the principal Clerk of the Works.—
                  It appears that many hindrances to the rapid progress of the works have occurred, especially in the want of bricks. I write constantly to Lenthall on these subjects and shall be in Washington myself about the middle of May.—
                  With the most respectful sentiments I am Your much obliged hbl Serv
                  
                     B Henry Latrobe.
                  
               